Title: From George Washington to Edward Rutledge, 6 October 1781
From: Washington, George
To: Rutledge, Edward


                  
                     My dear Sir,
                      Octr 6th 1781
                  
                  I am fully impressed with the justice & truth of every remark contained in your letter of the 12th Ulto—and you may be assured were the means of carrying your wishes into effect under my controul & direction, that they should be applied as soon as circumstances would admit to the end which you propose.
                  I have not time, neither could I with prudence enter into the reason which I think will operate against carrying your very desirable plan fully into execution—If I mistake not, it was hinted to you in a personal conversation at Philadelphia, but your good sense will naturally suggest what the principal one is if it was not..  of this however you may be assured, that after the present operation is closed, and I hope it will terminate well, that every thing which depends upon me and all the influence I can exert shall be used towards exterminating the British from the Southern States—If we cannot do it entirely we will at least endeavr to confine them to so narrow limits that they shall scarcely have enough a claim of possession upon.
                  We have been hitherto employed in constructing some necessary advanced works—in preparing fascines—Gabions—&ca and bringing our heavy artillery and Stores from the landing place on James River—This last has been carried on slowly till within a few days past, when our Waggons arrived Engineers now think we have a sufficient stock to commence serious operations—and we open Trenches this Evening.
                  Be so good as to present my compliments to Mrs Rutledge & do me the justice to believe that with much attachment--& sincere affection I am—Dear Sir Yr Obedt
                  
                     Go: Washington
                  
                  
                     P.S.  I most sincerely congratulate you on the late important victory of the American Troops in South Carolina.
                  
                  
               